Citation Nr: 9908586	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-27 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral otitis externa, rated noncompensably disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945. 

The appeal arises from the December 1979 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, denying, in pertinent part, 
an increase above the noncompensable rating assigned for 
service-connected bilateral otitis externa.  The veteran 
submitted a timely notice of disagreement in February 1980; a 
statement of the case was issued in March 1980; the veteran 
timely perfected his appeal at an RO personal hearing in May 
1980; and a supplemental statement of the case was issued in 
January 1981.  However, the claim was not certified to the 
Board of Veterans' Appeals (Board) or submitted to the Board 
for appellate review of the December 1979 RO decision. 

In a January 1998 decision, the Board noted this oversight in 
appellate review, and remanded the claim back to the RO to 
afford the veteran an opportunity to address the appeal, and 
to obtain a contemporaneous VA examination for compensation 
purposes.  


FINDING OF FACT

The veteran has no current, active otitis externa.  Swelling, 
dry and scaly or serous discharge, and itching of the ear 
canals are not shown. 


CONCLUSION OF LAW

The schedular requirements for a rating above the 
noncompensable rating assigned for bilateral otitis externa 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.31, 4.87a, Diagnostic Code 
6210 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from October 1942 to 
November 1945. 

The veteran has been service connected with a noncompensable 
rating assigned for bilateral otitis externa effective from 
November 1945.  

In a December 1977 medical examination report, G. F. 
Becknell, Jr., a private physician, informed that the veteran 
had been treated by him for otitis externa for the prior 24 
years, since the veteran's service in Southeast Asia.  The 
veteran complained of painful, itching ears.  The physician 
reported findings and a diagnosis of chronic, recurrent 
otitis externa.  The physician concluded that the veteran 
would require intermittent treatment indefinitely.  

G. F. Becknell, Jr., M.D., in a November 1979 medical report, 
informed that the veteran's otitis externa persisted.  

At a May 1980 RO personal hearing, including for an increased 
rating for bilateral otitis externa, the veteran's 
representative reported that the veteran had been taking 
medication for his ears since 1977 to treat chronic 
infection.  The veteran confirmed that he had been taking 
Corcisporin for his ears since 1977.  He also testified that 
he suffered from persistent itching in the ears.  

At a November 1980 VA examination for compensation purposes, 
the veteran was examined for otitis externa.  The veteran 
complained that his ears itched, peeled scales, had much 
swelling, and were very uncomfortable at all times.  The 
examiner noted that the veteran's otitis externa was 
currently controlled with Cortisporin Otic.  Objectively, the 
otitis was quiescent, with both ear canals not inflamed or 
tender, and only a small quantity of cellular detritus 
present in each canal.  The right ear drum showed a faint 
cone of light, but the left was opaque.  Air and bone 
conduction appeared to be approximately equal with the C-56 
tuning fork.  

At a recent VA examination for compensation purposes in July 
1998, the veteran complained of otitis externa dating from 
service.  The examiner noted a private medical treatment 
record for recurrence of fungal otitis externa in 1983.  
However, the examiner noted that the fungal condition did not 
appear to be recurrent.  The veteran complained of recurrent 
wax.  Objectively, the external ears were within normal 
limits.  The external ear canals were hairy with cerumen.  
The tympanic membranes were translucent and mobile.  The 
mastoid was nontender.  The examiner diagnosed a history of 
otitis externa, and concluded that the veteran had no 
residual effects of any otitis externa.  The examiner added 
that there was no chronic edema or drainage of the external 
ear canal or tympanic membrane consistent with chronic otitis 
externa.  

Analysis

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected disability has increased 
in severity.  Proscelle v. Derwinski, 1 Vet.App. 629 (1992);  
King v. Brown, 5 Vet.App. 19 (1993).  Once it has been 
determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. §  5107.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  It is 
essential that each disability be viewed in relation to its 
history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (1998).  In 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).   In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's conditions.  Schafrath v. Derwinski, 1 Vet.App. 
589, 594 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

The veteran's bilateral otitis externa is properly rated 
under Diagnostic Code 6210, for disease of the auditory ear 
canal.  Under that code, where the condition involves 
swelling, dry and scaly or serous discharge, or itching, and 
requires frequent or prolonged treatment, a 10 percent rating 
is assigned.  38 C.F.R. § 4.87a (1998).  
 
While the veteran's bilateral otitis externa was at one time 
manifested by scaling, itching, and swelling requiring 
ongoing treatment, it appears from the medical evidence, 
including in particular the July 1998 VA examination for 
compensation purposes, that there has been no active process 
of otitis externa for many years.  Hence the criteria for a 
compensable rating for otitis externa under the applicable 
rating code are not met. 38 C.F.R. § 4.87a, Diagnostic Code 
6210 (1998).  

A zero percent evaluation shall be assigned where the 
schedule for rating disabilities does not provide a zero 
percent evaluation if the requirements for a compensable 
evaluation are not met. 38 C.F.R. § 4.31 (1998).

Accordingly, an increase above the currently assigned 
noncompensable rating for bilateral otitis externa is not 
warranted.  Because the preponderance of the evidence is 
against entitlement to an increased rating, the benefit-of-
the-doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990). 


ORDER

Entitlement to an increased rating above the noncompensable 
rating currently assigned for bilateral otitis externa is 
denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


